DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claim 57 is newly added. Claims 1-2, 4, 6, 9-10, 15-18, 20, 23-24, 27, 30-31, 33, 39, 47, 49-50, 52, 54-55 & 57 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites, in part, “the SSE has pores exposed to an exterior surface of the SSE, and the hybrid electrolyte further comprises at least one cathode material and/or at least one anode material disposed in at least a portion of the pores”. However, claim 1 requires the polymeric material to be disposed on at least an entire portion of the SSE on which an electrode is disposed”. Accordingly, it is unclear how the at least one cathode material and/or at least one anode material can be disposed in at least a portion of the pores of the inorganic SSE when the polymeric material is sandwiched between an entire portion of the inorganic SSE on which the electrode is disposed. In other words, the cathode and/or anode material would need to penetrate at least the polymer material in order to be disposed in at least a portion of the pores.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9-10, 16, 20 & 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (“Ionic Conductivity Enhancement of Polymer Electrolytes with Ceramic Nanowire Fillers”).
Regarding claims 1-2, 6, 9-10, 16 & 55, Liu teaches a solid-state hybrid electrolyte comprising:												an inorganic solid-state electrolyte (SSE), wherein the SSE forms a 3-D network and comprises a plurality of lithium-ion conducting nanofibers including a perovskite such as LLTO (Page 2740-2742);												a polymeric material comprising PAN disposed on an entire surface of the SSE, wherein the polymeric material is disposed on at least an entire portion of the SSE on which an electrode is disposed (Page 2740-2742).
Regarding claim 20, Liu teaches hybrid electrolyte of claim 1, wherein the polymeric material comprises a metal salt such as LiClO4 (Page 2741).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 17-18, 23-24, 27, 30-31, 33, 39 & 47 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (“Ionic Conductivity Enhancement of Polymer Electrolytes with Ceramic Nanowire Fillers”) in view of Ahn (US 2019/0058217 A1). 
Regarding claim 4, Liu teaches the hybrid electrolyte of claim 1 but is silent as to the polymeric material having at one or more points a thickness of 10 nm – 10 microns.			Ahn teaches a lithium-ion conducting solid-state battery comprising a solid-state hybrid electrolyte comprising a copolymer, a lithium salt and a ceramic electrolyte, wherein the solid-state hybrid electrolyte has a thickness of 0.5 µm to 300 µm with a specific embodiment having a thickness of 1 µm ([0079]-[0091], [0134]-[0136], [0156]-[0161], [0163] & [0212]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the thickness of the solid-state hybrid electrolyte in view of the ionic conductivity and the strength of the hybrid electrolyte as taught by Ahn ([0163]). 
Regarding claims 17-18, Liu teaches the hybrid electrolyte of claim 1 but is silent as to the polymeric material being a gel (claim 17) and comprising a liquid and a polymer selected from the groups recited in claim 18 (claim 18).								Ahn teaches the polymeric material of the solid-state hybrid electrolyte being a gel comprising a polymer and a liquid plasticizer such as ethylene carbonate ([0145]-[0153]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form the polymeric material into a gel comprising the polymer and a liquid plasticizer in order to enhance ion transfer characteristics as taught by Ahn ([0145]).
Regarding claims 23-24, 27, 30-31, 33 & 39, Liu teaches the hybrid electrolyte of claim 1 for a lithium-ion conducting solid-state battery but is silent as to a lithium-ion conducting solid-state battery comprising a cathode including any one of the cathode materials of claims 31 & 33; an anode including any one of the anode materials of claims 31 & 39; and the hybrid electrolyte of claim 1 disposed between the cathode and the anode.							Ahn teaches a lithium-ion conducting solid-state battery comprising a cathode including a  conducting carbon and a cathode material such as LiCoO2, LiMn1/3Co1/3Ni1/3O2, LiMn2O4 ([0164]-[0168] & [0171]-[0172]); an anode including an anode material such as lithium titanate ([0174]-[0176]); and a hybrid electrolyte disposed between the cathode and the anode ([0079]-[0091], [0134]-[0136] & [0156]-[0161]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a cathode material and an anode material as taught in Ahn as well-known active materials for respective cathodes and anodes of lithium-ion conducting solid-state batteries as described in Ahn. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I. Furthermore, the inclusion of a conductive carbon in the cathode is obvious in view of improving the electron conductivity of the cathode ([0171]-[0172]). 
Regarding claim 47, Liu as modified by Ahn teaches the battery of claim 23. 		Ahn further teaches the battery comprising a liquid electrolyte wherein the liquid electrolyte is not present as a component of the solid-state hybrid electrolyte, and the solid state hybrid electrolyte is a separator in the battery ([0159], [0192]-[0194] & [0197]-[0201]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to include a liquid electrolyte in the battery in order to achieve strengthening of the ionic conductivity and reduction of the interfacial resistance after cell assembly as taught by Ahn ([0197]). Furthermore, the solid-state hybrid electrolyte can function as a separator in the form of a membrane film which eliminates the need for conventional separators ([0159]).  

Claims 49-50, 52 & 54 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (“Ionic Conductivity Enhancement of Polymer Electrolytes with Ceramic Nanowire Fillers”) in view of Van Berkel (US 2017/0005367 A1). 
Regarding claim 49-50, 52 & 54, Liu teaches the hybrid electrolyte of claim 1 but is silent as to a method of making the hybrid electrolyte of claim 1, comprising contacting a template with one or more SSE material precursors, thermally treating the temperate with the solid inorganic material, wherein the template is removed and the inorganic SSE is formed, contacting the calcined template with a polymeric material, wherein the solid-state hybrid electrolyte is formed.												Van Berkel teaches a method of making a solid-state hybrid electrolyte, comprising contacting a template with one or more SSE material precursors which include metal salts ([0102] & [0252]: step 301); thermally treating the template with a solid inorganic material obtained from the SSE material precursors, wherein the template is removed and an inorganic SSE is formed ([0252]: step 303); and contacting the calcined template with a polymeric material ([0252]: step 304). Van Berkel further teaches wherein the SSE material precursors are metal salts ([0102] & [0252]: step 301) and the template is a carbon template such as a polymer mesh ([0252]). Van Berkel further discloses that the method forms a flexible inorganic solid state electrolyte ([0341]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form the solid-state hybrid electrolyte of Liu using a templating method as described in Van Berkel above, because the calcined template imparts improved mechanical properties while the polymer matrix enables improved conductivity of the solid-state hybrid electrolyte. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6, 9-10, 15-18, 20, 23-24, 27, 30-31, 33, 39, 47, 49-50, 52, 54-55 have been considered but are moot because the new ground of rejection, as presented above, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Thus, in view of the foregoing, claims 1-2, 4, 6, 9-10, 15-18, 20, 23-24, 27, 30-31, 33, 39, 47, 49-50, 52, 54-55 & 57 stand rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida (US 2009/0226816 A1) teaches an inorganic SSE comprising a dense central layer separating two porous layer, wherein the two porous layers can be infiltrated with respective cathode and anode active materials whereby excellent charge/discharge characteristics due to a reduction of contact resistance at the interface between the solid electrolyte and the electrode can be obtained ([0015]).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727